[Cite as Bank of Am., N.A. v. Lewis, 2013-Ohio-2293.]


                                       COURT OF APPEALS
                                    ASHLAND COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


BANK OF AMERICA, N.A.                                   :      JUDGES:
                                                        :
                                                        :      Hon. W. Scott Gwin, P.J.
       Plaintiff-Appellee                               :      Hon. Sheila G. Farmer, J.
                                                        :      Hon. Patricia A. Delaney, J.
-vs-                                                    :
                                                        :      Case No. 12-COA-035
WENDY L. LEWIS, ET AL.                                  :
                                                        :
                                                        :
       Defendant-Appellant                              :      OPINION


CHARACTER OF PROCEEDING:                                    Appeal from the Ashland County Court of
                                                            Common Pleas, Case No. 12-CFR-100



JUDGMENT:                                                   AFFIRMED




DATE OF JUDGMENT ENTRY:                                     May 31, 2013




APPEARANCES:

For Appellant:                                                 For Appellee:

BRENT L. ENGLISH                                               PATRICIA K. BLOCK
The 820 Building                                               120 East Fourth Street, Suite 800
820 West Superior Ave., 9th Floor                              Cincinnati, OH 45202
Cleveland, OH 44113-1818
                                                               BRAD TERMAN
                                                               503 S. High St., Suite 100
                                                               Columbus, OH 43017
Delaney, J.

      {¶1} Defendant-Appellant Wendy L. Lewis appeals the August 14, 2012

judgment entry of the Ashland County Court of Common Pleas. Plaintiff-Appellee is

Bank of America, N.A., successor by merger to BAC Home Loans Servicing, LP fka

Countrywide Home Loans Servicing, LP.

                      FACTS AND PROCEDURAL HISTORY

      {¶2} On March 28, 2006, James Lewis and Defendant-Appellant Wendy L.

Lewis executed a Note in the amount of $224,000.00 with Lender, America’s

Wholesale Lender. The Note was secured by a Mortgage on real property located in

Ashland County, Ohio to Mortgage Electronic Registration Systems (“MERS”) as

nominee for America’s Wholesale Lender. The Mortgage was recorded in the Ashland

County Recorder’s Office. The Note was indorsed in blank by Countrywide Home

Loans, Inc., a New York Corporation Doing Business as America’s Wholesale Lender.

On November 2, 2011, MERS as nominee for America’s Wholesale Lender assigned

the Mortgage to Bank of America, N.A. successor by merger to BAC Home Loans

Servicing, LP fka Countrywide Home Loans Servicing, LP.      The Assignment was

recorded in the Ashland County Recorder’s Office.

      {¶3} In August 2011, James Lewis and Wendy Lewis defaulted under the

terms of the Note and Mortgage. Bank of America filed its Complaint in Foreclosure

against James Lewis and Wendy Lewis on March 19, 2012.            Attached to the

Complaint were copies of the Note, Mortgage, and Assignment. Both parties were

served with the Complaint. Wendy Lewis filed an Answer on May 1, 2012.
      {¶4} The trial court held a telephone status conference on June 29, 2012.

The trial court issued a judgment entry on June 29, 2012 setting the matter for bench

trial on September 24, 2012, “unless this matter is otherwise disposed of prior to then.”

(Judgment Entry, June 29, 2012).

      {¶5} Bank of America filed a Motion for Summary Judgment against Wendy

Lewis on July 9, 2012. In support of its motion for summary judgment, it attached the

affidavit of Anita Michelle Williams, an officer of Bank of America. The affidavit stated

Williams personally reviewed the records made in connection with the Note and

Mortgage and she made the affidavit from a review of those business records and

from her personal knowledge of how said records were created and maintained.

Attached to the affidavit were the statement of the account and duplicates of the Note,

Mortgage, and Assignment. Bank of America also filed a Motion for Default Judgment

against James Lewis on July 9, 2012. The trial court issued a judgment entry setting

July 26, 2012 as the deadline by which responses must be filed to the Motion for

Summary Judgment. The non-oral hearing date was scheduled for July 27, 2012.

      {¶6} Wendy Lewis did not move to strike the motion for summary judgment.

On July 27, 2012, Wendy Lewis filed a motion for extension requesting ten days to file

a response to the motion for summary judgment. The date of response would be

Monday, August 6, 2012. The trial court did not rule on the motion. On August 6,

2012, Wendy Lewis filed a second motion for extension requesting five days to file a

response to the motion for summary judgment.          The date of response would be

Saturday, August 11, 2012. The trial court did not rule on the motion.
       {¶7} Wendy Lewis filed her response to the motion for summary judgment on

August 13, 2012.

       {¶8} On August 14, 2012, the trial court granted the motion for summary

judgment. The trial court did not consider Lewis’s response to the motion for summary

judgment.

       {¶9} It is from this judgment Wendy Lewis now appeals.

                              ASSIGNMENTS OF ERROR

       {¶10} Lewis raises three Assignments of Error:

       {¶11} “I. THE TRIAL COURT ERRED IN GRANTING SUMMARY JUDGMENT

WHERE THE BANK WAS NOT GRANTED LEAVE TO FILE ITS MOTION FOR

SUMMARY JUDGMENT.

       {¶12} “II. THE TRIAL COURT ERRED IN GRANTING SUMMARY JUDGMENT

WITHOUT CONSIDERING APPELLANT’S TIMELY-FILED OPPOSITION THERETO.

       {¶13} “III. THE BANK FAILED TO DEMONSTRATE THAT THERE WAS NO

GENUINE ISSUE OF MATERIAL FACT IN DISPUTE AND THAT IT WAS ENTITLED

TO JUDGMENT AS A MATTER OF LAW.”

                                       ANALYSIS

                                             I.


       {¶14} In Lewis’s first Assignment of Error, she argues the trial court erred in

granting summary judgment when the trial court did not grant Bank of America leave

to file its motion for summary judgment. Bank of America concedes it did not request

leave of the trial court prior to filing its motion for summary judgment.

       {¶15} Civ.R. 56(A) states:
              A party seeking to recover upon a claim, counterclaim, or cross-

       claim or to obtain a declaratory judgment may move with or without

       supporting affidavits for a summary judgment in the party's favor as to all

       or any part of the claim, counterclaim, cross-claim, or declaratory

       judgment action. A party may move for summary judgment at any time

       after the expiration of the time permitted under these rules for a

       responsive motion or pleading by the adverse party, or after service of a

       motion for summary judgment by the adverse party. If the action has been

       set for pretrial or trial, a motion for summary judgment may be made only

       with leave of court.

       {¶16} The Local Rules of the Ashland County Court of Common Pleas reads,

“[t]he procedure specified in Civil Rule 56 applies to summary judgment motions.”

Loc.R. 19.01(C).

       {¶17} The judgment entry setting the trial date in this case states, “the Court

hereby ORDERS that a Bench Trial shall be conducted in this case on Monday,

September 24, 2012, beginning at 1:00 p.m., unless this matter is otherwise disposed

of prior to then.” (Judgment Entry, June 29, 2012). In a civil matter, there are a

limited number of methods in which the case may be disposed of, including by

dispositive motion.

       {¶18} When Bank of America filed its motion for summary judgment, Lewis did

not file a motion to strike the dispositive motion for the Bank’s failure to request leave

to file the motion. Lewis instead filed a motion for extension of time to respond to the

motion for summary judgment. Lewis raises the argument of the Bank’s failure to
request leave pursuant to Civ.R. 56 for the first time on appeal. Generally, arguments

raised for the first time on appeal are waived or can be reviewed for plain error.

       {¶19} In this case, we find Lewis waived the error. Further, the language of the

trial court’s June 29, 2012 judgment entry can be interpreted as permitting the filing of

dispositive motions without prior leave of court.

       {¶20} The first Assignment of Error of Defendant-Appellant Wendy L. Lewis is

overruled.

                                           II., III.

       {¶21} We consider Lewis’s second and third Assignments of Error together for

ease of discussion. Lewis argues in the second Assignment of Error the trial court

erred in failing to consider its response to the motion for summary judgment. In the

third Assignment of Error, Lewis contends the trial court erred in granting Bank of

America’s motion for summary judgment.

       {¶22} Summary judgment proceedings present the appellate court with the

unique opportunity of reviewing the evidence in the same manner as the trial court

through a de novo review. Smiddy v. The Wedding Party, Inc., 30 Ohio St.3d 35, 36,

506 N.E.2d 212 (1987). We will exercise this standard of review and will conduct a de

novo review of Bank of America’s motion for summary judgment and Lewis’s response

to the motion for summary judgment.

                                     Standard of Review

       {¶23} We must refer to Civ.R. 56(C) in ruling on a motion for summary judgment

which provides, in pertinent part:
       Summary judgment shall be rendered forthwith if the pleading,

       depositions, answers to interrogatories, written admissions, affidavits,

       transcripts of evidence in the pending case and written stipulations of fact,

       if any, timely filed in the action, show that there is no genuine issue as to

       any material fact and that the moving party is entitled to judgment as a

       matter of law. * * * A summary judgment shall not be rendered unless it

       appears from such evidence or stipulation and only from the evidence or

       stipulation, that reasonable minds can come to but one conclusion and

       that conclusion is adverse to the party against whom the motion for

       summary judgment is made, such party being entitled to have the

       evidence or stipulation construed most strongly in the party's favor.

       {¶24} The moving party bears the initial responsibility of informing the trial court

of the basis for the motion, and identifying those portions of the record before the trial

court, which demonstrate the absence of a genuine issue of fact on a material element

of the nonmoving party's claim. Dresher v. Burt, 75 Ohio St.3d 280, 292, 662 N.E.2d

264 (1996). The nonmoving party then has a reciprocal burden of specificity and cannot

rest on the allegations or denials in the pleadings, but must set forth “specific facts” by

the means listed in Civ.R. 56(C) showing that a “triable issue of fact” exists. Mitseff v.

Wheeler, 38 Ohio St.3d 112, 115, 526 N.E.2d 798, 801 (1988).

       {¶25} Pursuant to the above rule, a trial court may not enter summary judgment

if it appears a material fact is genuinely disputed. Vahila v. Hall, 77 Ohio St.3d 421,

429, 674 N.E.2d 1164 (1997), citing Dresher v. Burt, 75 Ohio St.3d 280, 662 N.E.2d 264

(1996).
                Motion for Summary Judgment in a Foreclosure Action

       {¶26} Bank of America argues there is no genuine issue of material fact that it

is entitled to foreclose on the Mortgage because it is the holder of the Note and

Mortgage, the Mortgage and Assignment was properly recorded, Lewis is in default of

the payment terms of the Note and Mortgage, and the amount due is $208,162.23 as

of July 1, 2011. It has attached the affidavit of Anita Michelle Williams, an officer of

Bank of America, in support of its motion for summary judgment. The statement of

account, and duplicates of the Note, Mortgage, and Assignment are attached to the

affidavit.

       {¶27} In Lewis’s response to the motion for summary judgment, she does not

dispute she entered into the Note and Mortgage nor does she dispute she is in default

of the payment terms of the Note and Mortgage. Lewis argues there is a genuine

issue of material fact as to whether Bank of America is entitled to foreclose upon the

Mortgage based on the information provided in Williams’s affidavit and attachments.

       {¶28} Lewis first attacks the verbiage used in Williams’s affidavit to assert Bank

of America failed to establish it is the holder of the Note and Mortgage. She states the

language used by Williams in the affidavit creates a genuine issue of material fact as

to whether Bank of America is the holder of the Note and Mortgage. This Court has

held that in order to support a motion for summary judgment in a foreclosure action, a

plaintiff must present evidentiary-quality materials showing the following:

       1.) The movant is the holder of the note and mortgage, or is a party

       entitled to enforce the instrument;
      2.) if the movant is not the original mortgagee, the chain of assignments

      and transfers;

      3.) all conditions precedent have been met;

      4.) the mortgagor is in default; and

      5.) the amount of principal and interest due.

Wachovia Bank of Delaware v. Jackson, 5th Dist. No. 2010–CA–00291, 2011–Ohio–

3202, ¶ 41–45.

      {¶29} An affidavit must demonstrate the following:

      1.) the affiant is competent to testify;

      2.) the affiant has personal knowledge of the facts, as shown by a

      statement of the operant facts sufficient for the court to infer the affiant

      has personal knowledge;

      3.) the affiant must state he or she was able to compare the copy with

      the original and verify the copy is accurate, or explain why this cannot be

      done; and

      4.) the affidavit must be notarized.

Id. at ¶ 47–50. In addition, any documents the affidavit refers to must be attached to

the affidavit or served with the affidavit, and the documentary evidence must be:

      1.) certified copies of recorded documents; or

      2.) if business records, must be accompanied by an affidavit attesting

      that they are business records kept in the regular course of business;

      3.) the affiant must be familiar with the compiling and retrieval of the

      records;
         4.) the affiant must state the records are compiled at or near the

         occurrence of each event by persons with knowledge of said events; and

         5.) the records must be authenticated by the custodian of the records or

         by another witness who has personal knowledge of the records.

Id. at ¶ 53–57.

         {¶30} Our de novo review of the Williams affidavit and attached documentary

evidence shows that it complies with the requirements as established in Jackson,

supra. Pursuant to Civ.R. 56(C), only certain evidence and stipulations, as set forth in

that section, may be considered by the court when deciding a motion for summary

judgment.     Specifically, the court is only to consider “the pleadings, depositions,

answers to interrogatories, written admissions, affidavits, transcripts of evidence and

written stipulations of fact.” Civ.R. 56(C). However, the trial court may consider a type

of document not expressly mentioned in Civ.R. 56(C) if such document is

“accompanied by a personal certification that [it is] genuine or [is] incorporated by

reference in a properly framed affidavit pursuant to Civ.R. 56(E).” Deutsche Bank Nat.

Trust Co. v. Hansen, 5th Dist. No. 2010 CA 00001, 2011-CA-1223, ¶ 12 citing Modon

v. Cleveland, 9th Dist. No. 2945–M, 1999 WL 1260318 (Dec. 22, 1999) at 5, citing

Bowmer v. Dettelbach, 109 Ohio App.3d 680, 684, 672 N.E.2d 1081 (6th Dist. 1996).

         {¶31} Civ.R. 56(E) provides that an affidavit must “be made on personal

knowledge, [and] set forth such facts as would be admissible in evidence.” Civ.R.

56(E).    An affiant's mere assertion that he has personal knowledge of the facts

asserted in an affidavit can satisfy the personal knowledge requirement of Civ.R.

56(E). See Bank One v. Swartz, 9th Dist. No. 03CA008308, 2004–Ohio–1986, at ¶
14. A mere assertion of personal knowledge satisfies Civ.R. 56(E) if the nature of the

facts in the affidavit combined with the identity of the affiant creates a reasonable

inference that the affiant has personal knowledge of the facts in the affidavit. Id. This

Court has recognized that personal knowledge may be inferred from the contents of

an affidavit. LaSalle Bank National Association v. Street, Licking App. No. 08CA60,

2009–Ohio–1855, ¶ 22 (In BAC Home Loans Servicing, LP v. Altizer, 5th Dist. No. 12-

CA-13, 2012-Ohio-5378, this Court recognized Street as reversed by Fed. Home Loan

Mort. Corp. v. Schwartzwald, 134 Ohio St.3d 13, 2012-Ohio-5017, but based on other

grounds).

      {¶32} In Deutsche Bank Natl. Trust Co. v. Hansen, 5th Dist. No. 2010 CA

00001, 2011-Ohio-1223, this Court examined an affidavit submitted by the loan

servicing contractor in support of a motion for summary judgment. In addition to the

affidavit, the defendant submitted the deposition of the affiant. We held the affiant’s

depositional testimony was sufficient to demonstrate that, based on the business

practices of her organization, the affiant had personal knowledge of whether the copy

of the promissory note the affiant received was a true and accurate copy.

      {¶33} In the present case, the parties submitted only the Williams affidavit as

Civ.R. 56 evidence.     Williams stated she has personal knowledge of the facts

asserted. Personal knowledge is required to qualify the records of an affidavit under

the business records hearsay exception. Evid.R. 803(6) governs the admissibility of

business records as an exception to the hearsay rule:

      (6) Records of regularly conducted activity. A memorandum, report,

      record, or data compilation, in any form, of acts, events, or conditions,
made at or near the time by, or from information transmitted by, a person

with knowledge, if kept in the course of a regularly conducted business

activity, and if it was the regular practice of that business activity to make

the memorandum, report, record, or data compilation, all as shown by the

testimony of the custodian or other qualified witness or as provided by

Rule 901(B)(10), unless the source of information or the method or

circumstances of preparation indicate lack of trustworthiness. The term

‘business' as used in this paragraph includes business, institution,

association, profession, occupation, and calling of every kind, whether or

not conducted for profit.

{¶34} We stated in Hansen, 2011-Ohio-1223, ¶ 21-23:

       The rationale behind Evid.R. 803(6) is that if information is

sufficiently trustworthy that a business is willing to rely on it in making

business decisions, the courts should be willing to as well. See Staff

Note to Evid.R. 803(6). “To qualify for admission under Rule 803(6), a

business record must manifest four essential elements: (i) the record

must be one regularly recorded in a regularly conducted activity; (ii) it

must have been entered by a person with knowledge of the act, event or

condition; (iii) it must have been recorded at or near the time of the

transaction; and (iv) a foundation must be laid by the ‘custodian’ of the

record or by some ‘other qualified witness.’ State v. Davis, 116 Ohio

St.3d 404, 880 N.E.2d 31, 2008–Ohio–2, ¶ 171, quoting Weissenberger,

Ohio Evidence Treatise (2007) 600, Section 803.73.                 See also
       McCormick v. Mirrored Image, Inc. (1982), 7 Ohio App.3d 232, 233, 454

       N.E.2d 1363.”

            The phrase “other qualified witness” should be broadly interpreted.

       See State v. Patton (Mar. 5, 1992), Allen App. No. 1–91–12, unreported,

       citing 1 Weissenberger's Ohio Evidence (1985) 75, Section 803.79.

       Further, it is not necessary that the witness have firsthand knowledge of

       the transaction giving rise to the record. State v. Vrona (1988), 47 Ohio

       App.3d 145, 547 N.E.2d 1189, paragraph two of the syllabus. “Rather, it

       must be demonstrated that: the witness is sufficiently familiar with the

       operation of the business and with the circumstances of the record's

       preparation, maintenance and retrieval, that he can reasonably testify on

       the basis of this knowledge that the record is what it purports to be, and

       that it was made in the ordinary course of business consistent with the

       elements of Rule 803(6).” Patton, supra, quoting Weissenberger at 76.

       {¶35} Unlike Hansen where the defendant submitted the deposition of the

affiant to demonstrate there was a genuine issue of material fact to bar summary

judgment, in the present case Lewis attempts to create a genuine issue of material

fact by attacking the language of the Williams affidavit.      In a summary judgment

proceeding, the nonmoving party has a reciprocal burden of specificity and cannot rest

on the allegations or denials in the pleadings, but must set forth “specific facts” by the

means listed in Civ.R. 56(C) showing that a “triable issue of fact” exists. Mitseff v.

Wheeler, 38 Ohio St.3d 112, 115, 526 N.E.2d 798, 801 (1988).
       {¶36} We find Bank of America has met its burden under Jackson to show there

is no genuine issue of material fact it is the holder of the Note and Mortgage, Lewis is in

default of the terms of the Note and Mortgage, and the amount due under the Note and

Mortgage. Reasonable minds could not conclude otherwise based on the motion for

summary judgment and response.

       {¶37} Lewis next argues Bank of America failed to establish it was the holder of

the Note because there is no assignment of the Note. The Note contains a stamp that

reads, “PAY TO THE ORDER OF _____________ WITHOUT RECOURSE

Countrywide Home Loans, Inc. a New York Corporation Doing Business as America’s

Wholesale Lender.” It is signed by David A. Spector, Managing Director. This Court

in Bank of America, N.A. v. Gray, 5th Dist. No. 2012-CA-116, 2013-Ohio-712 recently

addressed this same issue. The argument by the defendants in Gray was the note did

not contain an allonge and therefore created a genuine issue of material fact as to

whether Bank of America was the holder of the note. We held:

       In HSBC Bank USA v. Thompson, 2d Dist. No. 23761, 2010–Ohio–4158,

       the Court observed,

             An allonge is defined as “[a] slip of paper sometimes attached to a

       negotiable instrument for the purpose of receiving further indorsements

       when the original paper is filled with indorsements.”         Chase Home

       Finance, LLC v. Fequiere (2010), 119 Conn.App. 570, 577, 989 A.2d

       606, quoting from Black's Law Dictionary (9th Ed.2009).

       Id. at ¶56. The allonge must be affixed to the instrument in order for the

       signature to be considered part of the instrument. Id. at ¶66.
     In the case at bar, the allonge transfers “the Note and all right to

payment of all balances outstanding thereunder” from Countrywide

Home Loans, Inc., dba America’s Wholesale Lender to BAC Home

Loans Servicing, LP fka Countrywide Home Loans Servicing, LP.

     The mortgage was assigned to BAC Home Loans Servicing, LP fka

Countrywide Home Loans Servicing, LP by MERS as nominee for

Countrywide Home Loans, Inc. dba America's Wholesale Lender on

August 19, 2010. On or about July 1, 2011 BAC Home Loans Servicing,

LP merged with Bank of America, N.A. There is no dispute the Bank

holds the mortgage.

     The affidavit submitted in support of the Bank’s motion for

summary judgment averred,

     4. Bank of America, N.A. successor by merger to BAC Home

Loans Servicing, LP fka Countrywide Home Loans Servicing, LP has

possession of the note.

     Gray and Morris have not argued the Bank is not the real party in

interest and therefore lacks standing to bring this action. See, HSBC

Bank USA v. Thompson, 2d Dist. No. 23761, 2010–Ohio–4158, ¶10.

Rather, they simply argue because the note attached to the complaint

does not contain the allonge, it cannot be a true and accurate copy.

     R.C. 1303.31 provides:

      (A) “Person entitled to enforce” an instrument means any of the

following persons:
         (1) The holder of the instrument;

         (2) A non-holder in possession of the instrument who has the

rights of a holder;

         (3) A person not in possession of the instrument who is entitled to

enforce the instrument pursuant to Section 1303.38 or division (D) of

section 1303.58 of the Revised Code.

         (B) A person may be a “person entitled to enforce” the instrument

even though the person is not the owner of the instrument or is in

wrongful possession of the instrument.

         R.C. 1301.201, provides,

         (21) “Holder” means:

         (a) The person in possession of a negotiable instrument that is

payable either to bearer or to an identified person that is the person in

possession;

         (b) The person in possession of a negotiable tangible document of

title if the goods are deliverable either to bearer or to the order of the

person in possession; or

         (c) The person in control of a negotiable electronic document of

title.

         The note attached to the complaint was endorsed in blank

converting the note to bearer paper. R.C. 1303.25(B) reads,

         “Blank indorsement” means an indorsement that is made by the

holder of the instrument and that is not a special indorsement. When an
      instrument is indorsed in blank, the instrument becomes payable to

      bearer and may be negotiated by transfer of possession alone until

      specially indorsed.

            Because the note is payable to the bearer, negotiation of the note

      is accomplished by transfer of possession alone. While the presentation

      of the original allonge or a certified copy of the note and the allonge

      would have been preferable, this omission is not fatal to the Bank’s claim

      it is the real party in interest entitled to pursue the foreclosure action.

      There is no dispute the Bank is the current holder of the note, indorsed in

      blank.   Further, there is no dispute the Bank is the holder of the

      mortgage. Both the note and the mortgage were transferred to “BAC

      Home Loans Servicing, LP fka Countrywide Home Loans Servicing, LP.”

      The bank provided sufficient evidence to the trial court that on or about

      July 1, 2011 BAC Home Loans Servicing, LP merged with Bank of

      America, N.A. Accordingly, there is no risk appellants may be subject to

      double payment.

Bank of America, N.A. v. Gray, 2013-Ohio-712, ¶ 29-37.

      {¶38} We find the conclusion reached by this Court in Gray to be applicable to

the present case. The Note in this case is indorsed in blank, coverting the Note to

bearer paper where negotiation of the Note is accomplished by transfer of possession.

The Williams affidavit states, “Bank of America, N.A. successor by merger to BAC

Home Loans Servicing, LP fka Countrywide Home Loans Servicing, LP has
possession of the note.” There is no genuine issue of material fact as to Bank of

America’s possession of the Note.

      {¶39} Accordingly, we find the trial court did not err in granting summary

judgment in favor of Bank of America upon our de novo review of the motion for

summary judgment and response.

      {¶40} The second and third Assignments of Error of Defendant-Appellant

Wendy L. Lewis are overruled.

                                    CONCLUSION

      {¶41} The three Assignments of Error of Defendant-Appellant Wendy L. Lewis

are overruled.

      {¶42} The judgment of the Ashland County Court of Common Pleas is affirmed.

By: Delaney, J.

Gwin, P.J. and

Farmer, J. concur.



                                      HON. PATRICIA A. DELANEY



                                      HON. W. SCOTT GWIN



                                      HON. SHEILA G. FARMER


PAD:kgb
             IN THE COURT OF APPEALS FOR ASHLAND COUNTY, OHIO
                          FIFTH APPELLATE DISTRICT


                                        :
BANK OF AMERICA, N.A.                   :
                                        :
   Plaintiff - Appellee                 :       JUDGMENT ENTRY
                                        :
                                        :
-vs-                                    :
                                        :       Case No.   12-COA-035
WENDY L. LEWIS, et al.                  :
                                        :
   Defendant - Appellant                :
                                        :


       For the reasons stated in our accompanying Opinion on file, the judgment of the

Ashland County Court of Common Pleas is affirmed. Costs assessed to Appellant.




                                        HON. PATRICIA A. DELANEY



                                        HON. W. SCOTT GWIN



                                        HON. SHEILA G. FARMER